DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding Claim 20, applicant defines “substantially crack-free” in the specification as at least 99.9 vol.% of the metal alloy contains no linear or tortuous cracks that are greater than 0.1 microns in width and greater than 10 microns in length. See [0093] of the specification.
Regarding the claim 10 limitation “wherein said grain-refining nanoparticles are lattice matched to within +/- 5% compared to a metal alloy containing said one or more metals but not said grain refining nanoparticles”; applicant defines lattice matching nanoparticles as nanoparticles that heterogeneously nucleate that the primary equilibrium phases during cooling of the melt [00145]. In the art, nucleation potency is defined as the degree of lattice matching at the substrate/nucleant interface during heterogeneous nucleation, and is a characteristic property of a given nucleation system, and can also be defined as the ease of formation of the solid phase on a given nucleating particle in the liquid phase. Therefore, it appears that applicant is requiring that the grain-refining nanoparticle as a nucleant has a degree of lattice misfit of 5% or less to compared to the same liquid/melt system (without grain refiner). 
Applicant discloses in 62/463991, Page 3, [0002] that:
 Nanoparticle compositions targeted to each alloy were selected using a new software tool identified matching crystallographic lattice spacing and density to provide a low energy nucleation barrier based on classical nucleation theory (Figure 2F). The software analyzed over 4,500 different powder and nanoparticle combinations corresponding to over 11.5 million matching pairs. Potential matches were sorted by a combined set of constraints: minimized lattice mismatch, similar atomic density, crystal orientation, thermodynamic stability in the desired alloy and availability.

As an example, applicant teaches a nanoparticle used was (hydrogen stabilized) Zr nucleant which in the Al melting pool is pulled to form Al3Zr, exhibiting 0.52% lattice mismatch with the FCC aluminum phase of 7075 and 6061 aluminum alloys (See priority document 62/463991 (Page 3, [0003] and Page 4, [0001])). 
Regarding Claim 24, Applicant defines an “inclusion” as solid material other the primary material phase of the metal alloy that fills a crack or defect. [0094]


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US20150337423A1).
Regarding Claim 1, Martin teaches a process for additive manufacturing comprising the steps of providing a nanofunctionalized metal precursor containing one or more metals [0010] and grain-refining nanoparticles [0011] containing one or more nanoparticles elements [0018]; where the precursor is melted by additive manufacturing forming a melt pool (a melt layer) which is then cooled/solidified to form a nanofunctionalized metal alloy with equiaxed grains [0136]. 
Regarding Claims 2-3 and 21, Martin teaches the metal may comprise one or more of Al, Fe, Ni, Cu, Ti, Mg, Zn, Si, Li, Ag, Cr, Mn, V, Bi, Ga, Pb [0010]; and where the nanoparticles elements include one or more of Zr, Ta, Nb, and hydrides [0011] 
Regarding Claims 4-6 and 22-23, Martin teaches 0.1 grams of grain-refining nanoparticles were added to 0.1 grams of Al alloy microparticles to form the precursor [0147]. A 1:1 mass ratio of nanoparticles to microparticles is interpreted to meet the limitation of at least 0.01, 0.1, and 1% volume of nanoparticles in the precursor (the THF solvent is decanted off). 
Regarding Claims 9 and 24, Martin is silent regarding the presence of inclusion containing both one or more metals and nanoparticle element, however, one of ordinary skill in the art would expect that since both products are identical and made by substantially identical additive manufacturing methods, similar inclusions would be present in both the claimed invention and the prior art formed by additive manufacturing. 
Regarding Claims 10-13, Regarding the limitation “wherein said grain-refining nanoparticles are lattice matched to within +/- 5% compared to a metal alloy containing said one or more metals but not said grain refining nanoparticles” and density matching within 5%; since, lattice matching or nucleation potency is a material characteristic of a nucleant and molten/liquid matrix; and applicant discloses Zr nucleant in Al melting pool is pulled to form Al3Zr, exhibiting 0.52% lattice mismatch and 1% atomic density match with the FCC aluminum phase of 7075 and 6061 aluminum alloys (See priority document 62/463991 (Page 3, [0003] and Page 4, [0001]); and Martin explicitly teaches the combination of Zr nanoparticle physically disposed on the surface of Al7075 powder [00034, 0147], the claimed lattice matching is considered present in the Zr-Al7075 embodiment taught by Martin. 
Regarding Claim 19, Martin teaches the alloy is an aluminum alloy [0010]. 
Regarding Claim 20, Regarding the limitation of microstructure being substantially crack free, applicant teaches that the functionalized particles act as grain refiners, and that forced equiaxed growth is what enables a reduced crack tendency. [00147] Further, from the inventive examples and comparative examples [00213-00229]; it is clear that the only critical difference between producing the claimed equiaxed and crack free product versus a product with significant cracking is the presence of a grain refining agent. Therefore, since the prior art and the claimed product both have equiaxed grains formed with grain-refining nanoparticles and consolidated from selective laser melting; although the prior art is silent regarding the presence of a crack-free microstructure; it is expected that the claimed crack-free microstructure would also be present because where the claimed and prior art products are identical in structure or are produced by identical processes, a prima facie case of anticipation is established. (See MPEP 2112.01(I)). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) as applied to Claim 1. 
Regarding Claims 7 and 25, Martin teaches the nanoparticles range from 10-500 nanometers [0008]; overlapping with the claimed range of 50-5000 nanometers. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
	
	
Claims 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) in view of Thijs et al. ("Fine-structured aluminium products with controllable texture by selective laser melting of pre-alloyed AlSi10Mg powder." Acta Materialia 61.5 (2013): 1809-1819.)
Regarding Claims 14-15 and 18, Martin teaches the nanofunctionalized metal precursor is additively manufactured, melted, and consolidated to form equiaxed grains; but does not teach the claimed average grain size of less than 1 mm or less than 10 microns. However, Thijs teaches an AlSi10Mg additive manufacturing method, where parts with extremely fine equiaxed microstructures (3-12 microns) with a layer thickness of 30 microns (Fig. 8 and Page 1817, [001]) can be formed through selective laser melting for the purpose of instilling a high hardness in the SLM part. (Page 1818, Conclusion, [001]) Therefore, it would have been obvious to one of ordinary skill in the art to control the selective laser sintering scan to form a microstructure with an average epitaxial grain size in the claimed range for the purpose of improving physical properties of the sintered part, such as hardness. 
A layer thickness of 30 microns reads on the claim limitation of each solid layer being at least 10 microns. 


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) as applied to claims 1 and 16 in view of Wei et al. ("Evolution of solidification texture during additive manufacturing." Scientific reports 5 (2015): 16446.) and as evidenced by GE Additive (“What is Additive Manufacturing?”. March, 2018).
Regarding Claims 16, additive manufacturing with laser sintering in metallurgy is essentially defined in the art as the building of an object by a plurality of consolidated layers in a build direction. This is evidenced by GE Additives, which teaches that “the term ‘additive manufacturing’ references technologies that grow three-dimensional objections one superfine layer at a time; each successive layer bonds to the preceding layer of melted or partially melted material.” (Page 2, How does additive manufacturing work?) 
Regarding the limitation of microstructure of the additively manufactured alloy having a crystallographic texture not solely oriented in a build direction, Martin does not teach the primary growth direction of different dendrite layers with respect to the build direction. However, Wei teaches that in additive manufacturing, metal powder is melted by laser scanning, and the scanning is determined by a computer and the molten metal solidifies into successive layers, and that scanning can be unidirectional or bidirectional which orient dendrites in the same scanning direction or in alternating directions each layer (Page 1, [001-002] (Fig 3) thereby forming a part with a controlled, alternating texture, important for properties and performance of components (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the laser scanning in the additive manufacturing method taught by Martin for the purpose of orienting dendrites in different layers of the additively manufactured part so that the component has a controlled, alternating texture in at least a portion of the component that may be subjected to stresses differently than the rest of the component.  
Regarding Claim 17, Martin teaches the precursor is additively manufactured with different layers but does not teach that each layer has a different primary growth-direction angle with respect to each other. However, Wei teaches a method for additively manufacturing; and teaches that in grain growth, the solidification morphology depends on the laser scanning pattern; and bi-directional scanning can cause the growth direction to alternative in each build layer. (Page 1, [0003]) (Figures 2-3) Further Wei teaches in Fig 2 that the texture is not solely oriented in the build (z) direction, but at an angle. Wei teaches that controlling texture is critical to controlling mechanical and chemical properties in additive manufacturing (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use different growth-direction angles in each solid layer for the purpose of imparting different mechanical or chemical properties to the additively manufactured object taught by Martin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738